Filed 4/14/21 P. v. Roberts CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                        A160419
 v.
 CHERRI BRIANA ROBERTS,                                               (Mendocino County
                                                                      Super. Ct. No. SCUK CRCR 20-
             Defendant and Appellant.
                                                                   34073)



         Defendant Cherri Briana Roberts appeals from a judgment sentencing
her to 16 months in county jail after she pleaded no contest to one count of
felony vandalism (Pen. Code, § 594, subd. (b)(1)).1 Defendant filed a notice of
appeal and requested a certificate of probable cause, which the trial court
granted. Her counsel has filed a brief raising no issues, but seeking our
independent review of the record pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende). Defendant was informed of her right to file a
supplemental brief but has not done so. Upon independent review of the
record, we conclude no arguable issues are presented for review and affirm
the judgment.



       All further statutory references are to the Penal Code unless
         1

otherwise indicated.

                                                               1
                                BACKGROUND
      In mid-January 2020, a Ukiah Community Service Officer notified the
victim that someone had broken the windshield and left window of his (the
victim’s) car. The officer “noticed a rusty wrench” next to the car. The
vehicle had been “struck approximately five times,” and the estimated
damage was “approximately $600.” The victim identified defendant as a
possible suspect explaining, “she had stalked” and “harassed him for several
years,” “believed she was in a relationship with [him],” “would often yell and
curse at [him] when he walked to and from work,” and “had written a five-
page letter to him and placed it on [his work] van,” in which she “wrote about
their relationship and that she had broken up with him.”
      When questioned about the vandalism, defendant “initially denied any
involvement but later said it was possible her alter-ego had been
responsible.” She could not recall the incident but “acknowledged she is
familiar with [the victim],” “believed he had stalked her,” and admitted that
she had “recently found” the wrench that was found near the victim’s vehicle
and had been keeping “it for self-defense.”
      The district attorney filed a complaint alleging one count of felony
vandalism and that defendant had a prior conviction. After initially pleading
not guilty, defendant later entered a no contest plea to felony vandalism with
a “no prison promise,” and the People agreed to dismiss the prior conviction
allegation. Defense counsel stipulated that a factual basis for the no contest
plea existed. The court accepted the plea, finding defendant had made a
“knowing and intelligent waiver of her rights and her plea was freely and
voluntarily made.”
      At the next hearing, defense counsel requested a continuance for the
sentencing hearing, explaining a mix up regarding the date of the probation


                                       2
interview had occurred and informing the court defendant was currently on a
Welfare and Institutions section 5150 hold.
      Prior to the sentencing hearing, probation interviewed defendant. She
stated she suffered from “chronic depression and that she is ‘wacked.’ ” When
asked what she meant, defendant stated “ ‘back in the day’ she was
schizophrenic; however, now ‘[she’s] just wacked.’ ” In a “prior Pre-Sentence
Investigation report from 2009, the defendant indicated she had been
diagnosed with schizophrenia, manic bi-polar, and schizoaffective disorder.”
She admitted to a “history of alcohol consumption,” but maintained “in recent
years, she has been ‘laying low’ with her alcohol consumption.” Additionally,
she admitted to a history of substance abuse, including using marijuana,
methamphetamine, LSD, cocaine, and psilocybin mushrooms.
      Probation noted defendant had “made odd statements to the
investigating law enforcement officer which suggest possible mental health
issues.” The probation officer stated, “[a]lthough, this Officer is not a licensed
clinician, it is Probation’s belief [defendant] continues to suffer from
psychological impairments, based on her behavior during the instant offense
and interview with Probation.” However, probation “did not have any
psychological records or evaluations to review pertaining to [defendant’s]
mental health condition.” It was the department’s “belief that her mental
health will need to be addressed if she is to have the best chance at successful
rehabilitation,” and while “challenging, Probation is optimistic she can
overcome this.” Taking “the circumstances of this case, the victim’s
statement, and [defendant’s] social history,” probation recommended three
years’ formal probation.
      At the sentencing hearing, defendant was in custody because she had
an “open misdemeanor” and “new probation violations,” and probation now


                                        3
recommended “probation be denied or violated [and] that [defendant] receive
the aggravated term in this case.”
      Defendant herself was now rejecting probation and requesting a “low
term.” Her counsel stated that defendant “has the insight to know that what
with her homelessness, her mental health issues, . . . she would probably
have a real difficult time conforming with the mandates of her probation
order,” and she therefore wanted a “terminal sentence.” Defense counsel
acknowledged defendant’s “lengthy criminal history, 52 misdemeanors,” and
a felony conviction for assault but argued her “mental health challenges, her
homelessness, all of her challenges should be given a lot of weight” in
mitigation. Counsel went on to state, “I know the victim was not an initiator
or willing participant in anyway or an aggressor or provoker, but in
[defendant’s] mind he was. I know it’s not to excuse her behavior, it’s just
looking at [defendant] and what she genuinely and honestly believes.”
Defendant’s “mental health history is well documented” but counsel hoped
“that while she’s in the jail [defendant] will take her medications and
participate in the classes” offered to help her.
      The People stated they were “very aware of [defendant’s] mental health
issues” and that based on the case “this should be an aggravated case,” but
“based on the circumstances,” the People sought the midterm.
      The court noted defendant was “rejecting probation,” and denied
probation. In aggravation, the court cited defendant’s lengthy criminal
history, including crimes of violence; in mitigation, the court noted defendant
“suffers serious mental health issues.” The court sentenced defendant to the
low term, imposed a $300 restitution fine but ordered the fine to run
“concurrent with her prison commitment and be deemed paid in full,”




                                        4
imposed and stayed the $40 security fee and the $30 conviction assessment
fee, and set a victim restitution hearing.
                                  DISCUSSION
      Defendant filed a notice of appeal and requested a certificate of
probable cause, which the trial court granted. In the request for a certificate,
defendant stated, “Because I might have been intoxicated and I have
disociave [sic] idenity [sic] disorder A.K.A. D.I.D. meaning Cherri didn’t do
this but one of my others did.”
      It is unclear exactly what defendant means to challenge with her
statement. However, it is clear that her counsel, the trial court, the
probation department, and the prosecution were all well aware of defendant’s
“serious mental health issues.”
      To the extent she is asserting she was incompetent to enter her plea,
the record does not suggest a reasonable doubt as to defendant’s competence
that would have required the trial court to order a section 1368 hearing.2
      A defendant is competent to stand trial or enter a plea when she
possesses a “ ‘sufficient present ability to consult with [her] lawyer with a
reasonable degree of rational understanding . . . [and] a rational as well as
factual understanding of the proceedings against [her].’ ” (Dusky v. United


      2  Section 1368 provides, “If, during the pendency of an action and prior
to judgment, or during revocation proceedings for a violation of probation,
mandatory supervision, postrelease community supervision, or parole, a
doubt arises in the mind of the judge as to the mental competence of the
defendant, he or she shall state that doubt in the record and inquire of the
attorney for the defendant whether, in the opinion of the attorney, the
defendant is mentally competent. . . . At the request of the defendant or his
or her counsel or upon its own motion, the court shall recess the proceedings
for as long as may be reasonably necessary to permit counsel to confer with
the defendant and to form an opinion as to the mental competence of the
defendant at that point in time.” (§ 1368, subd. (a).)

                                        5
States (1960) 362 U.S. 402, 402.) It is well-established that a defendant who
is unable to understand the nature of the criminal proceedings or to assist
counsel in conducting a defense in a rational manner is incompetent to stand
trial. (§ 1367.)3 Due process requires a trial court to conduct a hearing, sua
sponte, “ ‘whenever the court is presented with substantial evidence of
incompetence.’ ” (People v. Ghobrial (2018) 5 Cal.5th 250, 269 (Ghobrial);
§ 1368.) That is evidence that raises a reasonable doubt as to the defendant’s
competence to stand trial. (Ghobrial, at p. 269.) “[T]he evidence must bear
on the defendant’s competency to [enter a plea], rather than simply establish
the existence of a mental illness that could conceivably affect his ability to
understand the proceedings or assist counsel. [Citation.] ‘[M]ore is required
to raise a doubt than mere bizarre actions [citation] or bizarre
statements . . . .’ ” (Id. at p. 270; Id. at p. 271 [“ ‘[E]ven a history of serious
mental illness does not necessarily constitute substantial evidence of
incompetence that would require a court to declare a doubt.’ ”].)
      Here, the record indicates defendant was aware of her rights and
understood the consequences of her plea. She executed a waiver of rights,
and the trial court questioned her directly to ensure she understood the
proposed disposition and entered into the plea freely and voluntarily. The
record shows she was able to communicate with her counsel. Indeed, in her
decision to reject probation, defense counsel stated her belief that defendant


       3 Section 1367, subdivision (a) provides, “A person shall not be tried or
adjudged to punishment or have their probation, mandatory supervision,
postrelease community supervision, or parole revoked while that person is
mentally incompetent. A defendant is mentally incompetent for purposes of
this chapter if, as a result of a mental health disorder or developmental
disability, the defendant is unable to understand the nature of the criminal
proceedings or to assist counsel in the conduct of a defense in a rational
manner.”

                                          6
had “the insight to know that what with her . . . mental health issues, . . . she
would probably have a real difficult time conforming with the mandates of
her probation order.” “The question is whether defendant’s mental illness
interfered with [her] ability to understand the nature and purpose of the
criminal proceedings or to communicate with [her] counsel about [her]
defense.” (Ghobrial, supra, 5 Cal.5th at p. 271.) The record here
demonstrates the answer to that question is no. Furthermore, defense
counsel never sought a competency hearing. And, while counsel’s “ ‘failure to
seek a competency hearing is not determinative [citation], it is significant
because . . . counsel interacts with the defendant on a daily basis and is in the
best position to evaluate whether the defendant is able to participate
meaningfully in the proceedings.’ ” (Id. at p. 273.) Counsel was aware of
defendant’s mental health challenges, and at the hearing on the felony plea,
counsel was specifically asked by the trial court, “In your opinion does
[defendant] understand her rights and the consequences of waiving those
rights?” Counsel replied, “Yes.” “Under the circumstances, the trial court
reasonably could have ascribed some weight to trial counsel’s failure to raise
concerns about defendant’s competence at any point during the proceedings.”
(Ibid.)
      To the extent defendant challenges her counsel’s representation, there
is no basis in the record to support it. Defendant did not request alternate
representation during the plea process, nor does her certificate provide any
indication as to whether or how counsel was ineffective. Counsel for
defendant negotiated a plea and argued for a lower jail term in part because
of defendant’s mental health issues, which the trial court accepted over the
prosecution’s request for the midterm and probation’s request for the
aggravated term. The record shows defendant received able representation.


                                        7
                               DISPOSITION
     Upon independent review of the record, we conclude no arguable issues
are presented for review and affirm the judgment.




                                     8
                                 _________________________
                                 Banke, J.


We concur:


_________________________
Humes, P.J.


_________________________
Sanchez, J.




A160419, People v. Roberts

                             9